                   Case 19-34698 Document 465-1 Filed in TXSB on 04/06/20 Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

        In re:                                                           §
                                                                         §      Chapter 11
                                                1
        KP ENGINEERING, LP, et al.,                                      §
                                                                         §      Case No. 19-34698 (DRJ)
                   Debtors.                                              §
                                                                         §      (Jointly Administered)
                                                                         §

                               ORDER GRANTING COMMITTEE’S
               MOTION TO FILE UNDER SEAL CERTAIN CONFIDENTIAL INFORMATION

                   Upon the motion (the “Motion”)2 of the Committee for entry of an order (the “Order”) (a)

        authorizing the Committee to filed the redacted Exhibit; and (b) directing that the un-redacted

        Motion shall remain under seal and confidential and not be made available to anyone except to

        (i) the Court and (ii) the Debtors on a confidential basis; and this Court having found that the

        relief requested in the Motion is in the best interests of the parties in interest; and this Court

        having determined that the legal and factual bases set forth in the Motion establish just cause for

        the relief granted herein; and upon all of the proceedings had before this Court; and after due

        deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                   1.      The Motion is granted as set forth herein.

                   2.      The Committee is authorized to redact the Exhibit and the un-redacted Exhibit

        shall remain under seal and confidential and not be made available to anyone except to (i) the

        Court and (ii) the Debtors.




        1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
        KP Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters
        and the Debtors’ service address is: 5555 Old Jacksonville Highway, Tyler, TX 75703.
        2
            Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Motion.

        PAGE 1
4847-6123-6665.1
                   Case 19-34698 Document 465-1 Filed in TXSB on 04/06/20 Page 2 of 2




                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE




        PAGE 2
4847-6123-6665.1
